Citation Nr: 0008537	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-11 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION


The veteran served on active duty from June 1971 to June 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which denied the veteran's claim of entitlement 
to an increased evaluation for sinusitis, then rated as 
noncompensably disabling.  In a February 1999 rating 
decision, the assigned disability rating was increased to 10 
percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Accordingly, the matter of an increased disability rating for 
sinusitis remains on appeal.

In the April 1998 rating decision, the veteran's claims for 
entitlement to service connection for an elbow and ankle 
disabilities, and entitlement to increased ratings for a 
lumbar spine, right knee, and left knee disabilities were 
denied.  The veteran filed a timely appeal.  At a hearing 
before the RO in November 1998, the veteran withdrew these 
claims.  

In February 1999, the veteran, through his representative, 
filed claims for increased ratings for his lumbar spine and 
bilateral knee disabilities.
In May 1999, he filed a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In a 
November 1999 rating decision, the RO denied the veteran's 
claim of entitlement to increased disability ratings for his 
service-connected lumbar spine and bilateral knee 
disabilities.  Service connection was denied for PTSD.  To 
the Board's knowledge, the veteran has not filed a Notice of 
Disagreement as to any of those issues.  Consequently, those 
issues are not currently before the Board for appellate 
review.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 
20.202, 20.302

In December 1998 the veteran filed a claim of entitlement to 
service connection for rhinitis.  It does not appear that the 
RO has issued a decision as to that issue.  That matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's sinusitis is principally manifested by moderate 
to severe tenderness over the frontal sinuses, mild 
tenderness over the left maxillary sinus area, and one to two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment and three to six non-
incapacitating episodes of sinusitis per year; there is no 
evidence of surgery, chronic osteomyelitis, three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6510 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
the service-connected sinusitis.  In the interest of clarity, 
after discussing the applicable law and regulations and 
reviewing the factual background, the Board will discuss the 
issue on appeal.
Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1, 3.321(a) (1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under Diagnostic Code 6510, chronic pansinusitis sinusitis, a 
50 percent rating is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted for 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
rating is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable evaluation is warranted for sinusitis detected 
by X-ray only.  The Schedule notes that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (1999). 

Factual Background


Service medical records show that maxillary sinusitis was 
diagnosed in April 1990.  A September 1991 VA examination 
report reflects a diagnosis, in pertinent part, of history of 
intermittent sinusitis.  Service connection for sinusitis was 
established by a March 1993 rating decision.  A 
noncompensable disability evaluation was assigned.  

An April 1993 VA examination report indicates that the 
veteran reported having a long history of discharge, 
tenderness, and congestion consistent with a diagnosis of 
sinusitis.  Physical examination was negative apart from 
sinus tenderness.  X-ray examination of the sinuses was 
normal.  

A VA treatment record dated in February 1997 indicates that 
sinusitis and chronic allergic rhinitis were diagnosed.  
There was pain in both frontal and maxillary sinuses.  In 
July 1997, allergic rhinitis was diagnosed.  The veteran was 
on beclomethasone nasal inhaler and pseudofed.  

In July 1997, the veteran filed a claim for an increased 
rating for sinusitis.  

A September 1997 VA examination report indicates that the 
veteran reported that he has had sinusitis for many years.  
He has used nasal sprays for the past four years.  He had one 
course of antibiotics in 1996, and none in 1997.  He had 
recurrent attacks of sinusitis while in active duty and was 
treated with antibiotics several times.  He has done better 
since he has been out of service in the drier climate where 
he currently lived.  Examination revealed that there was 
redness to the turbinates and external and inner lining of 
the nose, bilaterally.  There was obstruction to breathing of 
the right nasal passage with inspiration.  There was no 
tenderness over the sinuses.  There was no pharyngitis 
evident.  The impression, in pertinent part, was chronic 
sinusitis, stable, on medication.  X-ray examination of the 
sinuses revealed no significant abnormalities.  

An October 1997 VA treatment record indicates that sinusitis 
was diagnosed.  The veteran had complaints clear to yellow 
mucus and cough.  The frontal sinuses were tender.  Augmentin 
was prescribed for 10 days.

A VA treatment record dated in January 1998 reveals that 
sinusitis was diagnosed.  There was tenderness of the sinuses 
to percussion.  The veteran reported having yellow mucus, 
intermittent cough, fever, and post nasal drip.  Bactrim was 
prescribed for 21 days.  

A July 1998 VA treatment record reveals that allergic 
rhinitis was diagnosed.  The veteran had complaints of mucus 
and drainage.  In October 1998, chronic head congestion, 
probable allergic component, was assessed.  Loratadine D was 
prescribed.  In November 1998, allergic rhinitis was 
assessed.  The veteran was using Beconase nasal spray and 
pseudofed.  Sinus X-ray examination were negative. 

At a hearing before a hearing officer at the RO in November 
1998, the veteran stated that he went to the VA hospital 
constantly for his sinus problem.  Hearing Transcript, 
hereinafter Tr., 2.  He stated that he has episodes that 
lasted up to six months but generally, the episodes lasted 
from three to four weeks.  Tr. 2.  He took Lotrimin and 
Beconase nasal spray.  Tr. 2.  The veteran reported that he 
suffered from sinusitis ten and a half months out of the 
year.  Tr. 7.  He indicated that he did not know the 
difference between the treatment of rhinitis and sinusitis.  
Tr. 7.   

A January 1999 VA examination report reveals that the veteran 
reported that he continued to have problems with his sinuses 
since service. He stated that he had daily frontal pain and 
his sinuses became "plugged up."  He had considerable nasal 
mucus secretions for which he used a large amount of tissues.  
He also had some difficulty sleeping because of his sinus 
problem.  The veteran periodically had difficulty breathing 
through his nose.  He did not have shortness of breath.  It 
was noted that review of the VA medical records revealed 
periodic treatment for allergic rhinitis and sinusitis.  In 
January 1998, he was treated for sinusitis; he was treated 
with Bactrim.  It was noted that the allergic rhinitis was 
more likely than not contributing to his sinusitis problem.  
According to VA records, the veteran was treated with 
Beclomethasone nasal spray on numerous occasions for 
sinusitis and allergic rhinitis.  It was noted that since 
1983, the veteran has worked as a mail handler.  He stated 
that he used 10 to 12 days per years on sick leave due to his 
sinus problem.  He stated that in addition to the daily 
frontal pain, he had a severe episode of pain occurring about 
every 3 to 4 months which required medical treatment.  

Examination revealed definite moderate to severe tenderness 
over the frontal sinus areas on pressure.  There was mild 
tenderness over the left maxillary sinus area on pressure.  
Nasal passages at the time of the present examination were 
noted to be clear.  X-ray examination in 1999 was normal.  
The diagnosis was chronic frontal and maxillary sinusitis 
with recurrent acute attacks.  The examiner indicated that it 
was difficult to reconcile the negative X-ray examination 
findings in the face of positive physical findings that 
indicate sinusitis.  The examiner was convinced that the 
veteran had sinusitis.  The examiner stated that X-ray 
examination in 1997 did not seem to show any sinus 
abnormality.  The examiner noted that the negative X-ray 
examination report in 1997 did not definitely rule out a 
chronic sinus condition.

A February 1999 rating decision assigned a 10 percent 
evaluation for sinusitis effective July 25, 1997.

VA treatment records dated in January 1999 indicate that 
allergic rhinitis was diagnosed.  The veteran used Claritin-D 
and Beconase nasal inhaler for the chronic allergies.  In 
February 1999, sinusitis was diagnosed.  The veteran had 
rhinorrhea with dark yellow drainage, intermittent productive 
cough, post nasal dripping, sinus pressure, intermittent 
headaches, and some nasal congestion.  Augmentin was 
prescribed for 21 days.  In July 1999, allergic rhinitis was 
diagnosed.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for sinusitis is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected sinusitis is well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been provided with two VA examinations, in March 1998 and 
January 1999, and a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that additional pertinent evidence is available.  The Board 
therefore finds that all facts that are relevant to this 
issue have been properly developed and that a remand for 
additional procedural or evidentiary development is not 
required.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104 (West 1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Discussion

The Board initially finds that the veteran's service-
connected sinusitis is properly evaluated under the rating 
criteria for chronic pansinusitis pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6510.  The Board has not identified a 
diagnostic code which is more appropriate, see Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995), and the veteran has not suggested the 
use of another diagnostic code.

In applying the law to the existing facts, for the reasons 
expressed below the record does not demonstrate the requisite 
objective manifestations for a rating greater than 10 percent 
for sinusitis under the provisions of Diagnostic Code 6510.  

The evidence of record shows that the veteran had two 
incapacitating episodes of sinusitis in 1997 which required 
the antibiotic treatment.  In 1998, the veteran had one 
incapacitating episode of sinusitis which required antibiotic 
treatment.  In 1999, the veteran had two incapacitating 
episodes of sinusitis which required antibiotic treatment.  
The evidence of record thus does not show that the veteran 
had three or more incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment.  There is also no 
evidence that the veteran more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  

At the January 1999 VA examination, the veteran reported that 
he had a severe episode of sinus pain about every three to 
four months.  The veteran did not have radical surgery with 
chronic osteomyelitis or near constant sinusitis with 
purulent discharge or crusting after repeated surgeries.  

At the hearing before the RO, the veteran asserted that he 
had sinusitis ten and a half months a year.  The Board points 
out, however, that the VA treatment records do not support 
this contention and do not show a diagnosis of sinusitis for 
ten months out of the year.  As discussed above, the VA 
treatment records indicate that the veteran only had one to 
two incapacitating episodes of sinusitis a year.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  In this 
instance, the Board places greater weight of probative value 
on the objective medical evidence, which has been described 
above, than it does on the veteran's recollections.  
Additionally, VA treatment records also show that the veteran 
has been treated two or three times a year for chronic 
allergic rhinitis and the veteran takes medication for 
chronic allergic rhinitis.  The Board points out that the 
veteran admitted that he could not tell the difference 
between the treatment of the sinusitis and the rhinitis.   
The Board also points out that a lay person is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education, 
training, or experience, such as diagnosing sinusitis versus 
rhinitis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Thus, the Board finds that the veteran's statement 
that he has sinusitis ten months out of the year to have 
limited probative value.

The Board therefore finds that the symptomatology which is 
necessary for disability rating higher than 10 percent under 
the provisions of Diagnostic Code 6510 is not present and 
that he is appropriately rated at the 10 percent level. 

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected sinusitis, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim for a disability 
evaluation in excess of 10 percent for the service-connected 
sinusitis.  The benefit sought on appeal is accordingly 
denied.

ORDER


Entitlement to an increased evaluation for sinusitis is 
denied.   




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that effective October 7, 1996 38 C.F.R. § 4.97 was amended.  See 61 Fed. Reg. 
46,720 (1996).  The veteran's claim for an increased rating was filed in July 1997, after the change.  The 
provisions of Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the 
version most favorable to an appellant applies] are therefore inapplicable in this appeal.
  As the Board noted in the Introduction, the veteran has filed a claim of entitlement to service connection for 
rhinitis, which has not yet been acted upon by the RO.

